DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-6, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alack Jr. et al [US 2018/0364840]
Claim 1.   A detection device for detecting movement of a human body (the sensors 100 to 500 to detect motion or movement of an occupant 40 within the seat 50, see Figs. 1-5, 16, 17A, para [0122, 0126]), comprising:
a base material that has flexibility (the sensor front/back surface has a flexible or deformable substrate, see Figs. 1, 12B-12E, para [0059, 0111]),
an electric element (the electrodes, see Fig. 20, para [0139, 0147]) that is provided on the base material and whose electrical characteristics change according to the movement of the human body (the capacitance or resistance ohm signals have differing conduction characteristics across the body of a person, see para [0139, 0147]); and
a semiconductor element (the integrated circuits ICs or multi-chip, see Fig. 12E, para [0053, 0098]) that is provided on the base material, detects a change in the electrical characteristics of the electric element, and outputs a detection value corresponding to 

Claim 2.  The detection device according to claim 1, comprising: a plurality of the electric elements (the plurality of conductors or electrodes, 302, 304, 306, 308, see Fig. 3, para [0044, 0067]); and
a plurality of the semiconductor elements (the multiple IC or multi-chips, see Figs. 5, 6, para [0052, 0098]) corresponding to the plurality of electric elements, wherein each of the plurality of semiconductor elements is provided at a position closer to the electric element corresponding to the semiconductor element than to the electric element corresponding to other semiconductor elements (the transmitters and receivers for all or any combination of the patterns may be operatively connected to a group of integrated circuits, each capable of transmitting and receiving the required signals, and together sharing information necessary to such multiple IC configuration, see Fig. 5, para [0052).  FIGS. 12D and 12E show sensor patterns that are expandable along both X and Y directions. In FIG. 12D, leads attachments are accommodated at edges of the substrate, while in FIG. 12E, one set of leads can be attached at an edge, while the other set can be attached, for example, in a channel or other central area of a shape on which the sensor pattern is used (see para [0112]).  It is inherently one skill in the art to recognize that the plurality of conductors are arranged with different positions such as at the center and edge from one and other sets/groups of IC, as shown in Figs. 12E.




Claim 3.  The detection device according to claim 2, wherein a plurality of distances between each of the plurality of semiconductor elements and the electric element corresponding respectively to the plurality of semiconductor elements are the same (the plurality of conductors and ICs are arranged in the same distances as shown in Fig. 12E).

Claim 4.  The detection device according to claim 2, wherein each of the plurality of semiconductor elements transmits digital data indicating the detection value via the same serial signal line (the sensed value in horizontal series, Figs. 1-4, para [0085, 0151]).

Claim 5.  The detection device according to claim 1, comprising: a curvature sensor, as the electric element, whose impedance changes according to the curvature of the base material (the curved sensors, see Figs. 13A-C, para [0062]), wherein
the semiconductor element detects impedance of the curvature sensor and outputs a value of the detected impedance (the impedance/resistance Ohm value, see Figs. 19-24, pare [0150, 0151]).

Claim 6.  The detection device according to claim 5, wherein a plurality of the curvature sensors are provided in different directions at different positions along a longitudinal direction of the base material (the curved sensors with different directions, see Figs. 19-24).

Claim 14.  The detection device according to claim 1, further comprising: an attaching part for attaching the detection device to the seat belt mounted on the vehicle (the sensor uses on the seat belt or strap of vehicle seat, see Figs. 15, 16, para [0117-0123, 0148]); and
a communication part that wirelessly transmits data indicating an electric field intensity detection value outputted from the semiconductor element to an external device (the external handheld device, mobile phone and/or watch, see para [0155]).

Claim 15.  A seat belt mounted on a vehicle (the seat belt/strap on a vehicle, see Figs. 15, 16, para [0148]), comprising: a strip-shaped front-side belt; a reverse-side belt that is coupled with the front-side belt (the touch sensor conductors is placed upon a front and/or back or reverse surface of the belt/strap, see para [0059, 0065, 0148]); and
a detection device that is provided between the front-side belt and the reverse-side belt, wherein the detection device includes a base material that has flexibility, an electric element that is provided on the base material, and whose electrical characteristics change according to movement of a human body; and a semiconductor element that is provided on the base material, detects a change in the electrical characteristics of the electric element, and outputs a detection value corresponding to the detected result (as cited in respect to claim 1 above).

Claim 16.  A monitoring system comprising: a detection device that detects a state of a person wearing a seat belt mounted on a vehicle; and a monitoring device that controls .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alack Jr. et al [US 2018/0364840] in view of Okada [US 2004/0189340]
Claim 7.  Alack Jr. et al fails to discloses the electric element: a positive electrode that is provided on the base material; a negative electrode that is different from the positive electrode; and an electric field generator that generates an electric field between the positive electrode and the negative electrode, wherein the semiconductor element Alack Jr. et al discloses the touch slide sensor 100 comprises a touch sensor conductor 102 is employed as a drive line, and touch sensor conductor 104 is used as a sense line. In an embodiment, the reverse holds, and touch sensor conductor 102 is employed as a sense line, while touch sensor conductor 104 is used as a drive line. Regardless of that orientation, to operate the slide sensor 100, drive circuitry (not shown) generates a drive signal to stimulate the drive line, and a sensing circuit (not shown) senses a capacitively or resistively coupled response. A baseline response is sensed (by definition) when no touch is present on the surface of slide sensor 100.  The term touch, as used herein, does not require contact, but rather, refers to contact and near touches that affect the capacitive/resistive coupling between a drive line and a sense line.  When a touch occurs, a touch delta can be identified. In other words, when the touch occurs the capacitive/resistive coupling between a drive line and a sense line changes.  The touch delta is positive or negative (see Fig. 1, para [0056]).
Okada suggests that the sensor comprises a semiconductor pellet 10 which includes a body 20 having a fixed portion and a flexible portion 13, a positive electrode E22 and one or more negative electrodes E23, E24.    When a force exerted on the sensor body 20 then the positive electrode E22 and negative electrodes E23, E24 on the semiconductor pellet 10 are caused to produce positive charges or negative charges, see Figs. 1, 30b, abstract, para [0057, 0219]).  Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to recognize that the touch drive line conductor 102 and touch sense line conductor 104 of Alack Jr. et al are Okada because both produced the same result as of touch delta or either positive charges or negative charges upon exerted a force on the semiconductor sensor body.

Claim 8.  The detection device according to claim 7, wherein the negative electrode is smaller than the positive electrode, and the positive electrode and the negative electrode are provided on the base material so that a projection surface of the negative electrode in a thickness direction of the base material is included within a region surrounded by the contour of the positive electrode (as the combination of the positive and negative electrodes between Alack Jr. et al and Okada in respect to claim 7 above, and further Okada teaches that the semiconductor pellet 310 comprises a spacer between the lower surface of the pedestal 330 and the bottom surface.  A displacement in a lower direction of the weight body 320 is determined by the thickness of the spacer 370, see Fig. 45, para [0246]).  Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to implement the thickness and direction of the weight body of Okada for the touch sensor of Alack Jr. et al for providing a higher effective and precise result of motion and/or movement detected by the sensor.

Claim 9.  The detection device according to claim 7, wherein the positive electrode surrounds the negative electrode in a region excluding a position where wiring for connecting the negative electrode and the semiconductor element is provided (as the combination of the positive and negative electrodes between Alack Jr. et al and Okada Okada, Figs. 1, 19, para [0052, 0196]) and see Alack Jr. et al, Figs. 10, 19, 22, para [0004]).

Claim 10.  The detection device according to claim 7, further comprising: a guard electrode that is provided on a surface of the base material opposite to a surface on which the positive electrode and the negative electrode are provided (as the combination of the positive and negative electrodes between Alack Jr. et al and Okada in respect to claim 7 above, and including the shielding/guarding the electrodes, see Alack Jr. et al, para [0007, 0058]); and
a potential adjustment circuit that makes the potential of the guard electrode the same as that of the negative electrode (the changing/adjusting of the touch delta being affecting the capacitive/resistive coupling between the shielded electrodes as above, see Alack Jr. et al, para [0056, 0057]).

Claim 11.  The detection device according to claim 7, comprising: a plurality of the positive electrodes: a plurality of the negative electrodes (as the combination of the positive and negative electrodes E22, E23, E24 and E25 between Alack Jr. et al and Okada in respect to claim 7 above, see Okada, Fig. 30a, 30b);
the plurality of semiconductor elements that outputs the electric field intensity detection value corresponding to an intensity of an electric field generated between one of the plurality of positive electrodes and one of the plurality of negative electrodes (as cited as the field intensity in respect to claim 7 above); and
Alack Jr. et al and Okada in respect to claim 7 above, and including the signal processor and/or controllers, see Alack Jr. et al, para [0044, 0045, 0052]).

Claim 12.  The detection device according to claim 1, comprising, as the electric element: a curvature sensor whose impedance changes according to a curvature of the base material: a positive electrode that is provided on the base material; a negative electrode that is different from the positive electrode; and an electric field generator that generates an electric field between the positive electrode and the negative electrode, wherein the semiconductor clement executes a) a detection process of an intensity of an electric field generated between the positive electrode and the negative electrode and b) the detection process of the impedance, while switching in a time-division manner (as the combination of the positive and negative electrodes E22, E23, E24 and E25 between Alack Jr. et al and Okada in respect to claims 7 and 11 above, and including the time-division techniques, see Alack Jr. et al, para [0039]).

Claim 13.  The detection device according to claim 12, wherein the curvature sensor is provided on at least one of the positive electrode or the negative electrode (as cited in respect to claim 5 above, see Figs.19-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayakawa et al discloses the deformation sensor, which has excellent workability and a high degree of freedom in shape design and which can detect deformation and load in a wide area of components and portions, has a main body of sensor, electrodes which are connected to the main body of sensor and can output electric resistances, and both sides of a restraining component which restrains elastic deformation of at least a part of the main body of sensor. The main body of sensor has an elastomer, and spherical conductive fillers which are blended into the elastomer at a high filling rate in an approximately single-particle state, and is elastically deformable.  An elastic deformation increases, the electric resistance increases.	[US 2008/0066564]
Chen discloses the touch panel including a substrate and touch sensitive units is provided. Each touch sensitive unit includes a first electrode set and a second electrode set. Each first electrode set includes first electrodes separated by a first space between one another. Each second electrode set includes second electrodes separated by a second space between one another. One of a width of each second electrode and a width of each first electrode is increased along a first direction, and the other one is decreased along the first direction, wherein at least one of the second space is not aligned to at least one of the first space so that an extended trajectory of the at least one of the second space passes through one of the first electrodes. Two adjacent first 
Toyoshima discloses the pressure sensor that is suitable for measuring a wide range of pressures and has a small footprint. The pressure sensor is constituted by a wiring sheet 10 having: a plurality of sensor devices U1 and U2 including electrodes 19a and 19b, and a conductive film 15 disposed opposite to the electrodes 19a and 19b, and stacked in a direction in which the conductive film 15 is disposed against the electrodes 19a and 19b; a common input line 21 for inputting electrical signals to the plurality of sensor devices U1 and U2; and a common output line 22 for outputting the electrical signals from the plurality of sensor devices.	[US 2020/0200617]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
02/07/2022